Citation Nr: 0822645	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern






INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970. The veteran served in Vietnam and is a recipient of the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal. 


FINDING OF FACT

The veteran's PTSD is manifested by symptoms such as total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for a 100 schedular disability rating for 
PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 
The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.

The Merits of the Claim

The RO granted service connection for PTSD in a November 2004 
rating decision. At that time, a 50 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective September 10, 2004. The veteran subsequently 
applied for an increased rating and the veteran's disability 
evaluation was increased to 70 percent in a November 2005 
rating decision, with a September 10, 2004 effective date. 
The veteran contends the current disability rating does not 
accurately reflect the severity of his PTSD.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is now in 
equipoise as to whether the veteran's disorder meets the 
criteria requisite for the assignment of a 100 percent 
rating, and the claim will be granted on this basis. 38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). 
Nevertheless, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

As noted, the veteran's PTSD is evaluated under 38 C.F.R. §§ 
4.130, Diagnostic Code 9411. Regulations pertaining to the 
criteria for evaluating psychiatric disorders, including 
PTSD, provide a 70 percent evaluation will be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. Id.

The Board considers all the evidence of record, but only 
reports the most probative evidence. Here, the record 
indicates that the veteran is unable to return to gainful 
employment, has suicidal thoughts, and responds to internal 
and external stressors with aggression and a disorganizing 
paranoid-like reaction that leads to impaired concentration 
and judgment. (See November 2006 report of D.H., treatment 
provider, of the Staten Island Vet Center.) It is upon these 
matters of record that the benefit of the doubt is triggered 
and a 100 percent evaluation is granted. 

The veteran underwent a VA examination in October 2004. The 
veteran reported being married and retired. The examiner 
reported that the veteran was experiencing a full range of 
PTSD symptoms, including: nightmares, flashbacks, intrusive 
distressing recollections of combat experiences. The veteran 
was irritable and had a "short fuse," he lost his temper 
with others easily, and tended to isolate himself from 
others. The veteran reported being disconnected from his 
family and other people who had not served. The veteran's 
symptoms had been exacerbated by the war in Iraq and examiner 
assessed a GAF score of 50.

The veteran underwent a second VA examination in May 2006. 
The examiner diagnosed the veteran with chronic PTSD and 
reported there were symptoms of sleep disturbance, 
irritability, and depression. The examiner assessed a GAF 
score of 56.

In September 2006, the veteran was treated by VA for his 
PTSD, during which he stated he was able to sleep and his 
nightmares had largely disappeared. The physician noted that 
the veteran was well kept, coherent, and there was no 
evidence of psychosis.

A November 2006 report was also submitted by D.H., of the 
Staten Island Vet Center. D.H.'s November 2006 report 
indicated a GAF of 40. The veteran contends that D.H. is best 
able to report on his disability because she has treated him 
longer and more frequently than any other examiner. (See VA 
Form 9 dated December 2006.) D.H. noted that after the 
veteran retired in 2004, he experienced a temporary decrease 
in the severity of symptoms, but lately, had experienced an 
increase in the severity and frequency of symptoms. D.H. 
reported that the veteran lived with his wife and adult 
daughter and had difficulty maintaining his patience. The 
veteran had bouts of road rage. The veteran's rage was often 
expressed by a combination of verbal and physical assaults. 
The veteran experienced flashbacks, nightmares, and 
dissociation related to actual events and experiences as well 
as related to his extreme survivor guilt. The veteran's 
struggles included moderate to severe anhedonia, chronic 
ruminations about his perceived sense of failure and feelings 
of guilt, isolation, sleep disturbance, and memory loss for 
recent and remote events. 

D.H. concluded that the severity of his chronic PTSD 
precluded the veteran's ability to adapt to occupational and 
social stressors. The veteran's symptoms had been unrelenting 
despite the use and titration of numerous psychoactive 
medications and treatment modalities. There was a poor 
prognosis for the veteran, and D.H. opined that the veteran 
was not currently, nor will he ever, be able to return to 
gainful employment. 

After a thorough analysis of the record, the Board finds that 
a 100 percent evaluation is warranted, based on the benefit-
of-the-doubt doctrine. There is no indication that the 
veteran has persistent delusions or hallucinations, a gross 
impairment in thought process, disorientation in time or 
place or memory loss for family members, or his own name. 
However, the veteran is unable to be gainfully employed. 
Additionally, there is a history of suicidal thoughts and 
threats of harm to others. The veteran has a pervasive and 
paranoid-like view of those around him. Although some records 
suggest an improvement in functioning or symptoms, subsequent 
treatment demonstrated a worsening of symptomatology. 
Therefore, the evidence is at an approximate balance. Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 56 which is not 
indicative of total occupational impairment, such evidence is 
not dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard, 9 Vet. App. at 267. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. 
App. at 206-207.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 100 percent is 
granted. Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 
421. 


ORDER

An evaluation of 100 percent for PTSD is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


